 1   WO
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10    United States of America,                         No. CR-18-08339-001-PCT-SPL

11                  Plaintiff,                          ORDER
12    v.
13    Jordan Jay Hardy,
14                  Defendant.
15
16
            Defendant appeared in court with counsel. Pursuant to 18 U.S.C. § 3141 et. seq. a
17
     detention hearing was held.      The defendant is ordered detained pending an intake
18
     assessment for placement at Crossroads in Phoenix, Arizona or other facility as designated
19
     by Pretrial Services. Should defendant qualify for such placement, defendant shall be
20
     released upon conditions set by this Court, including pretrial residency at said facility, as
                                                                                 I
21
     conditions do exist which would reasonably assure the safety of others    ~nd   the appearance
22
     of the defendant. Should defendant not so qualify, the release conditions set by this Court
23
     shall be vacated and defendant shall be detained pending trial as there are no conditions or
24
     combination of conditions which would reasonably assure the safety of others or the
25
     appearance of the defendant.
26
            The Pretrial Services Officer is ordered to timely notify this Court of the defendant's
27
     intake assessment results, and if found acceptable, the date and time the
28
     II
 1   facility will provide transportation from the Sandra Day O'Connor Courthouse for the
 2   defendant.
 3         Dated this 20th day of December, 2018.
 4

 5
                                                          Honorable Leslie A. Bowman
 6                                                        United States Magistrate Judge

 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
